                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 INDIGENOUS ENVIRONMENTAL                             CV-17-29-GF-BMM
 NETWORK and NORTH COAST
                                                      CV-17-31-GF-BMM
 RIVER ALLIANCE,
      and
 NORTHERN PLAINS RESOURCE
 COUNCIL, et al.,
                   Plaintiffs,                               ORDER

       vs.
 UNITED STATES DEPARTMENT
 OF STATE, et al.,
                   Defendants
     and
 TRANSCANADA KEYSTONE
 PIPELINE and TRANSCANADA
 CORPORATION,
                  Defendant-Intervenors.



      Plaintiffs Indigenous Environmental Network and Northern Plains Resource

Council (collectively “Plaintiffs”) bring this action against the United States

Department of State (“the Department”) and various other governmental agencies

and agents in their official capacities. Plaintiffs allege that the Department violated


                                           1
the Administrative Procedure Act (“APA”), the National Environmental Policy Act

(“NEPA”), and the Endangered Species Act (“ESA”) when it published its Record

of Decision (“ROD”) and National Interest Determination (“NID”) and issued the

accompanying Presidential Permit to allow defendant-intervenor TransCanada

Keystone Pipeline, LP (“TransCanada”) to construct a cross-border oil pipeline

known as Keystone XL (“Keystone”). Plaintiffs have moved for summary

judgment. (Docs. 139 & 145.) The Department and TransCanada (collectively

“Defendants”) have filed cross motions for summary judgment. (Docs. 170 &

172.)

                                    BACKGROUND

        The Court detailed the background of this case in its Order regarding the

Department’s and TransCanada’s Motion to Dismiss for Lack of Jurisdiction.

(Doc. 99.) The Court will only recite those facts that have arisen since its Partial

Order on Summary Judgment Regarding NEPA Compliance. (“Partial Order”)

(Doc. 210.)

        The Court directed the Department, in its Partial Order, to supplement the

2014 final supplemental EIS (“2014 SEIS”) to consider the Mainline Alternative

route as approved by the Nebraska Public Service Commission. (Doc. 210 at 12.)

The Court declined, however, to vacate the Presidential Permit. The Court instead

ordered the Department to file a proposed schedule to supplement the 2014 SEIS in

                                           2
a manner allowing appropriate review before TransCanada’s planned construction

activities. Id.

       The Department published the Notice of Intent to Prepare a SEIS in the

Federal Register on September 17, 2018. 83 Fed. Reg. 46,989 (Sept. 17, 2018).

The Department published the Notice of Availability of the Draft SEIS in the

Federal Register on September 24, 2018. 83 Fed. Reg. 48,358 (Sept. 24, 2018).

The Court will address each remaining issue in turn.

                                 LEGAL STANDARD

       A court should grant summary judgment where the movant demonstrates

that no genuine dispute exists “as to any material fact” and the movant is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment remains

appropriate for resolving a challenge to a federal agency’s actions when review

will be based primarily on the administrative record. Pit River Tribe v. U.S. Forest

Serv., 469 F.3d 768, 778 (9th Cir. 2006).

       The APA standard of review governs Plaintiffs’ claims. See W. Watersheds

Project v. Kraayenbrink, 632 F.3d 472, 481 (9th Cir. 2011); Bennett v. Spear, 520

U.S. 154, 174 (1997). The APA instructs a reviewing court to “hold unlawful and

set aside” agency action deemed “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). A rational

connection must exist between the facts found and the conclusions made in support

                                            3
of the agency’s action. Kraayenbrink, 632 F.3d at 481. The Court reviews the

Department’s compliance with NEPA and the ESA under the arbitrary and

capricious standard pursuant to the APA. See Ctr. for Biological Diversity v. Nat’l

Highway Traffic Safety Admin., 538 F.3d 1172, 1194 (9th Cir. 2008).

                                     DISCUSSION

 I.   Did the Department Violate NEPA when it Approved Keystone?

      Plaintiffs first allege that the Department violated NEPA when it approved

Keystone. (Doc. 140 at 20.) NEPA serves as the “basic national charter for

protection of the environment.” 40 C.F.R. § 1500.1(a). NEPA requires federal

agencies to prepare a “detailed statement” for any “major Federal actions

significantly affecting the quality of the human environment.” 42 U.S.C. §

4332(2)(C). The agency’s detailed statement is known as an environmental impact

statement (“EIS”), and must describe the environmental impacts of the proposed

action. 42 U.S.C. § 4332(2)(C)(i), (ii).

      The EIS must include a “full and fair discussion” of the effects of the

proposed action, including those on the “affected region, the affected interests, and

the locality.” 40 C.F.R. §§ 1502.1, 1508.27(a). An agency also may be required to

perform a supplemental analysis “if significant new circumstances or information

relevant to environmental concerns and bearing on the proposed action or its


                                           4
impacts” arise during the NEPA review. 40 C.F.R. § 1502.9(c)(1)(ii). The Court

must ensure that the agency has taken a “hard look” at the environmental

consequences of its decision. Churchill Cnty. v. Norton, 276 F.3d 1060, 1072 (9th

Cir. 2001).

      A. Purpose and Need Statement

      Plaintiffs challenge the reasonableness of the Department’s purpose and

need statement. (Doc. 146 at 22.) Plaintiffs allege that the Department violated

NEPA when it focused the purpose and need narrowly on TransCanada’s private

interests and improperly restricted the scope of the 2014 SEIS. Id.

      NEPA requires agencies to “briefly specify the underlying purpose and need

to which the agency is responding in proposing the alternatives including the

proposed action.” 40 C.F.R. § 1502.13. Courts afford agencies “considerable

discretion to define the purpose and need of a project.” Westlands Water Dist. v.

U.S. Dept. of Interior, 376 F.3d 853, 866 (9th Cir. 2004). NEPA permits an agency

to consider the needs and goals of the parties involved in the application. 40 C.F.R.

§ 1508.18(b)(4). The agency may consider the context of the action proposed, as

well as the objectives of the private applicant. Alaska Survival v. Surface Transp.

Bd., 705 F.3d 1073, 1085 (9th Cir. 2013). A purpose and need statement will fail,

however, if it unreasonably narrows the alternatives in a manner that preordains the


                                          5
outcome. Id. at 1085. The Court’s duty requires it to review the purpose and need

statement for reasonableness. Westlands Water Dist., 376 F.3d at 866.

       The purpose and need statement reasonably defines both TransCanada’s and

the Department’s purposes. For TransCanada, “the primary purpose of [Keystone]

is to provide the infrastructure to transport Western Canadian Sedimentary Basin

(“WCSB”) crude oil from the Canadian border, to existing pipeline facilities near

Steele City, Nebraska, for onward delivery to Cushing, Oklahoma, and the Texas

Gulf Coast area.” DOSKXLDMT0005756. Most of the crude oil ultimately would

be delivered to refineries in the Gulf Coast area. Id. TransCanada maintains

contractual obligations to transport approximately 555,000 barrels per day (“bpd”)

of WCSB crude oil to the Gulf Coast area. Id. Keystone would serve to fulfill

TransCanada’s need to meet contractual demand, compete with other

transportation options, and to provide refiners a reliable supply of light crude oil

from the WCSB and the Bakken. Id. at 5757.

       The Department’s purpose stems from the President’s authority to require

permits for transboundary projects. Executive Order 13,337 delegates to the

Secretary of State (“Secretary”) the authority to receive applications for cross-

border permits. 69 Fed. Reg. 25,299 (April 30, 2004). As part of this delegation,

the Secretary must determine if issuance of a permit would serve the national

interest. Id. at 25,300.
                                           6
      The Department’s purpose, therefore, stems from Keystone’s crossing of the

international border between the United States and Canada. This crossing requires

a cross-border permit. DOSKXLDMT0005757. The Department must put forth a

ROD approving or denying TransCanada’s cross-border permit application. Id. The

Department needed to consider Keystone’s application and whether it would serve

the national interest. Id. The Department reached a national interest determination

based on its evaluation of the Keystone’s potential environmental, cultural,

economic, and other impacts. Id.

      No error exists in the Department’s purpose and need statement. The

Department possesses broad discretion to define the purpose of its actions. The

Department may consider private interests as part of its purpose and need. See

Alaska Survival, 705 F.3d at 1085. The Department reasonably stated that it sought

to determine whether approval of the permit would serve the national interest.

DOSKXLDMT0005757. The Department’s purpose and need statement further

proves reasonable when it considered both TransCanada’s private interests and the

Department’s own requirements for issuing cross-border permits.

      B. Adequacy of Alternatives

      Plaintiffs next allege that the Department violated NEPA by failing to

consider a reasonable range of alternatives in approving Keystone. (Doc. 146 at


                                         7
24-25.) Plaintiffs allege that the Department unreasonably dismissed alternatives

that did not satisfy TransCanada’s purpose. Plaintiffs further contend that the

Department failed to consider feasible, environmentally beneficial alternatives. Id.

             1. Dismissal of Alternatives

      Plaintiffs allege that the Department only analyzed alternatives that satisfied

TransCanada’s private needs. Id. at 23-24. NEPA requires that an agency

“[r]igorously explore and objectively evaluate all reasonable alternatives, and for

alternatives which were eliminated from detailed study, briefly discuss the reasons

for their having been eliminated.” 40 C.F.R. § 1502.14. An agency’s consideration

of alternatives is dictated by the “nature and scope of the proposed action.” Nw.

Envtl. Def. Ctr. v. Bonneville Power Admin., 117 F.3d 1520, 1538 (9th Cir. 1997).

An agency need not analyze alternatives that do not meet the agency’s purpose and

need. League of Wilderness Defs.-Blue Mountains Biodiversity Project v. U.S.

Forest Serv., 689 F.3d 1060, 1071 (9th Cir. 2012). However, “[t]he existence of

reasonable but unexamined alternatives renders an EIS inadequate.” Ctr. for

Biological Diversity v. U.S. Dept. of Interior, 623 F.3d 633, 643 (9th Cir. 2010)

(quoting Friends of Southeast’s Future v. Morrison, 153 F.3d 1059, 1065 (9th Cir.

1998)).




                                          8
      The Department adequately examined proposed alternatives and reasonably

excluded those that did not meet the Project’s purpose and need. The factors that

the Secretary deemed relevant to the national interest included the following:

“foreign policy; energy security; environmental, cultural, and economic impacts;

and compliance with applicable law and policy.” DOSKXLDMT0002493. The

2014 SEIS articulated and analyzed the proposed Project and the alternatives. The

2014 SEIS also provided a separate section that detailed the alternatives

considered, but excluded from further consideration. Id. at 6082. The Department

set forth reasonable explanations for why each excluded alternative did not meet

the private needs of TransCanada. Further, the Department explained why it

excluded the alternatives due to national interest factors including environmental

and cultural resources, or increased spill risk. The Department’s analysis of both

the private interest of TransCanada and the Department’s national interest

considerations (i.e. environmental and cultural impacts) proves reasonable in its

dismissal of alternatives.

             2. Range of Alternatives

      Plaintiffs next argue that the Department failed to analyze a reasonable range

of alternatives because it did not consider more environmentally beneficial

alternatives. (Doc. 146 at 24.) The alternatives requirement “is the heart of the

environmental impact statement.” 40 C.F.R. § 1502.14. An agency must
                                          9
“[r]igorously explore and objectively evaluate all reasonable alternatives,”

including the “alternative of no action.” 40 C.F.R. § 1502.14(c). The range of

alternatives “must be bounded by some notion of feasibility.” Vt. Yankee Nuclear

Power Corp. v. Nat. Res. Def. Council, Inc., 435 U.S. 519, 551-52 (1978). The

Court limits its review of the sufficiency of alternatives to whether the agency

considered alternatives “necessary to permit a reasoned choice.” Cal. v. Block, 690

F.2d 753, 767 (9th Cir. 1982).

       The Department set forth four alternatives, including a no action alternative.

DOSKXLDMT0005946. Each alternative chosen, including the no action

alternative, comports with the Project’s underlying purpose and need, as they

address both the private interests of TransCanada and the Department’s national

interest. The 2014 SEIS’s comparison of the chosen alternatives also provides the

Department with a reasoned choice. See Block, 690 F.2d at 767. Accordingly, the

range of alternatives analyzed by the Department proves reasonable.

             3. No Action Alternative

      Plaintiffs next allege that the Department failed to establish a true no action

alternative. (Doc. 140 at 26.) NEPA requires a “full and fair discussion” of direct,

indirect, and cumulative effects of the proposed action. 40 C.F.R. §§ 1502.1,

1502.16(a), (b), (h), 1508.25(c). NEPA also requires that “all reasonable


                                         10
alternatives” to the proposed action, including no action be addressed. 40 C.F.R. §

1502.14(a), (d). Part of the no action alternative includes consideration of the

“predictable actions of others.” 46 Fed. Reg. 18,026, 18,027 (Mar. 23, 1981).

      The Department’s no action alternative articulates four scenarios that would

occur in the absence of the pipeline. The Status Quo Baseline scenario represents

the first alternative. “Under the Status Quo Baseline, the proposed Project would

not be built.” DOSKXLDMT0006050. Accordingly, the 2014 SEIS concludes that

the environmental conditions would remain the same under this scenario. Id. The

Department also analyzed three intermodal options including a “Rail/Pipeline

Scenario,” “Rail/Tanker Scenario,” and a “Rail direct to the Gulf Coast Scenario.”

Id. at 6061-81. The Department purported to analyze these scenarios as

illustrations of the likely potential impacts associated with transport of crude oil in

the absence of Keystone. Id. at 61.

      Plaintiffs correctly note that NEPA obligates agencies to provide only a

single no action alternative. See 40 C.F.R. § 1502.14(d). More importantly,

however, the Court must consider whether providing more than one alternative

proves arbitrary and capricious. Plaintiffs rely on Conservation Nw. v. Rey, 674

F.Supp.2d 1232 (W.D. Wash. 2009), in which parties challenged a forest

management plan as part of the protracted litigation involving the spotted owl. The

Forest Service analyzed two no action alternatives that represented its attempt to
                                          11
reconcile the latest iteration of the forest management plan with the effects of

recent litigation. Id. at 1246-47. The district court determined that having two no-

action alternatives in the environmental analysis proved irrational when only one

baseline could exist. Id. at 1247. The district court determined that NEPA required

the Forest Service “to provide a single, comprehensive no-action alternative that

accurately represented the status quo at the time of the 2007 Final Supplement.” Id.

      By contrast, Defendants argue that nothing in NEPA prohibits analysis of

multiple no action scenarios. Defendants cite Mont. Wilderness Ass’n v. McAllister

658 F.Supp.2d 1249, 1264 (D. Mont. 2009); aff’d, 666 F.3d 549 (9th Cir. 2011);

460 Fed. App’x 667 (9th Cir. 2011), where parties challenged the Forest Service’s

revised travel management plan for the Gallatin National Forest. The Forest

Service evaluated two alternatives as the “no action alternatives.” McAllister, 658

F.Supp.2d at 1264. Alternative 1 considered “off road motorized vehicle as it was

prior to 2001” when an off-highway vehicle ban had been approved. Id.

Alternative 2 contemplated “the possibility that use generally will continue on road

and trails being used” at the time of the proposed travel plan amendment. Id. The

district court determined that each of the “no action alternatives” reasonably

reflected the exemptions, discretion, and latitude in the Forest Service’s current

management policies. Id.



                                         12
      The Ninth Circuit agreed that having two no-action alternatives emphasized

the validity of the Forest Service’s alternatives analysis. 460 Fed. App’x at 671.

The Ninth Circuit reasoned that the Forest Service had “constructed two no action

alternatives” due to uncertainty as to how it ultimately would implement the ban on

off-highway travel. Id. (emphasis in original). The Ninth Circuit deemed nothing

unreasonable about the Forest Service’s formulation of these no-action alternatives

under those circumstances. Id. The same reasoning applies to the alternatives

articulated by the Department. Uncertainty regarding what would happen in the

absence of Keystone supported the discussion of three no action alternatives in the

2014 SEIS.

      C. Keystone’s Impact on Tar Sands Production

             1. The Department’s “Market Analysis”

      Plaintiffs suggest that the “market analysis” section of the EIS improperly

supports a conclusion that the same level of tar sands production would be

inevitable regardless of whether the Department approved Keystone. Plaintiffs

argue that this unsubstantiated assumption led to an arbitrary conclusion that

Keystone would have no impact on the world’s climate. (Doc. 140 at 20.) NEPA’s

“full and fair discussion” requirement directs an agency to look at a Project’s

“direct” and “indirect” effects. 40 C.F.R. § 1508.8(a)-(b). Indirect effects include



                                         13
those “caused by the action and are later in time or farther removed in distance, but

are still reasonably foreseeable.” 40 C.F.R. § 1508.8(b).

      Defendants argue, and the Court agrees, that the 2014 SEIS contained a full

and fair discussion of the market demand for oil. (Doc. 173 at 31.) The 2014 SEIS

set forth 140 pages of modeling why Keystone would not affect significantly the

rate of extraction of oil from Canadian oil sands. Id. at 36 (citing

DOSKXLDMT0005760-5908). The 2014 SEIS determined that the pipeline would

not affect significantly oil extraction in Canada. As a result of this determination,

the 2014 SEIS reasoned that the emissions associated with transporting 830,000

bpd of tar sands crude oil (Keystone’s capacity), would occur regardless of the

pipeline’s existence. To reach this conclusion, the 2014 SEIS analyzed numerous

factors, including the price of oil, transportation costs, and supply and demand for

oil. DOSKXLDMT0005760.

      The WCSB produced 1.8 million bpd of crude oil when the Department

issued the 2014 SEIS. The 2014 SEIS estimated that production would increase to

at least 5 million bpd by 2030. Id. at 5789. The 2014 SEIS further concluded that

increased transportation capacity of oil from Canada by other pipelines and rail

transportation would meet demand. Id. at 5803. The 2014 SEIS reasoned that

existing pipeline capacity stood at 3.3 million bpd in 2014. The 2014 SEIS also

concluded that rail capacity supported 700,000 bpd, and estimated that rail capacity
                                          14
would increase to 1.1 million bpd by the end of 2014. Id. at 5804. Defendants

argue that rail transportation would fill any void in crude oil transportation in the

absence of construction of expanded pipeline capacity. (Doc. 173 at 35.)

      The Court must limit its review to determining whether the 2014 SEIS took

a “hard look” at the effects of Keystone on oil markets. See Norton, 276 F.3d at

1072. The Department met this “hard look” requirement in its market analysis and

its conclusion that Keystone would not impact the rate of tar sands extraction. The

Department provided sufficient analysis that went beyond mere assumptions of the

rate of oil sands extraction rates in 2014. The Court finds no error in the

Department’s 2014 analysis of the rate of tar sands extraction and its impact on

climate change.

             2. New Information Since 2014

      Plaintiffs argue, however, that significant new information has come forth

since 2014 regarding oil markets, rail transportation, and greenhouse gas emissions

that requires a supplement of the Project’s impacts. (Doc. 140 at 35.) NEPA

imposes a continuing duty on federal agencies to supplement new and relevant

information. Price Rd. Neighborhood Ass’n v. U.S. Dep’t of Transp., 113 F.3d

1505, 1508-09 (9th Cir. 1997). NEPA requires a supplemental EIS if an “agency

makes substantial changes in the proposed action that are relevant to environmental


                                          15
concerns; or there are significant new circumstances or information relevant to

environmental concerns and bearing on the proposed action or its impacts.” 40

C.F.R. § 1502.9(c)(i)-(ii). An agency is not required, however, to “supplement an

EIS every time new information comes to light after the EIS is finalized.” Marsh v.

Or. Nat. Res. Council, 490 U.S. 360, 373 (1989). A supplement proves necessary

“if the new information [presented] is sufficient to show the remaining action will

‘affec[t] the quality of the human environment’ in a significant manner or to a

significant extent not already considered[.]” Id. at 374 (quoting 42 U.S.C. §

4332(2)(C)).

                    a. Change in Oil Markets

      Plaintiffs first argue that the Department failed to consider a decrease in oil

prices in the 2014 SEIS. (Doc. 140 at 27.) The 2014 SEIS analyzed the possibility

of moderate fluctuations in oil prices and the possibility of a low oil price scenario.

The 2014 SEIS failed to address, however, the significant changes in oil prices that

have occurred since 2014. This lack of analysis fails to satisfy NEPA’s hard look

requirement. The 2014 SEIS stated that “pipeline constraints are unlikely to impact

production given expected supply-demand scenarios, prices, and supply costs.

Over the long term, lower-than-expected oil prices could affect the outlook for oil

sand production[.]” DOSKXLDMT0005895. The Department acknowledges that a



                                          16
significant drop in oil prices materially could change the analysis. The 2014 SEIS

conditioned much of its analysis, however, on the price of oil remaining high.

      The record demonstrates the need to supplement. The 2014 SEIS stated the

price of crude oil would range from $100 per barrel to $140 per barrel over twenty

years. Id. at 5864. The 2014 SEIS predicts the price of oil needed to fall within the

range of $65-$75 per barrel in order for Keystone to break even. Id. at 5767. The

2014 SEIS concedes that Keystone would be affected by supply costs if the oil

prices fell within or below that range. Id.

      The United States Energy Information Administration predicts that the price

of oil likely will remain below $100 for decades. Id. at 1849. The record shows

further that a dramatic drop in oil prices occurred soon after publication of the

2014 SEIS that lowered the price to nearly $38 per barrel. The Department

suggests that the current price of oil stands at roughly $60 per barrel. (Doc. 173 at

49.) This drop constitutes more than a mere fluctuation in oil prices.

      Plaintiffs also present evidence that the Environmental Protection Agency

called upon the Department to revisit the EIS’s conclusions after the 2015 oil

prices dropped. (Doc. 140 at 36 (citing DOSKXLDMT0000973-74).) Oil prices

have remained below the “break-even” numbers established in the 2014 SEIS. This

new and relevant information bears upon the Department’s earlier analysis in the


                                          17
2014 SEIS. The Court makes no suggestion of whether this information should

alter the Department’s analysis. Such an analysis proves material, however, to the

Department’s consideration of Keystone’s impact on tar sands production.

                    b. Transportation of Crude Oil by Rail

      Plaintiffs next argue that the 2014 SEIS incorrectly concluded that

significant amounts of crude oil would be transported by rail in the absence of

Keystone. (Doc. 140 at 37.) Plaintiffs assert that the 2014 SEIS wrongly predicted

the amount of tar sands that would be shipped by rail, and that new federal

regulations requiring updated train safety measures require a supplement.

Defendants contend that only immaterial changes in crude by rail have occurred

since 2014. (Doc. 173 at 77.) The 2014 SEIS predicts that loading capacity would

increase from 700,000 bpd to 1.1 million bpd. DOSKXLDMT0005805. The ROD

estimates that current rail loading capacity will exceed 1,075,000 bpd. Id. at 2504.

These numbers do not rise to the level of a material discrepancy in capacity.

      Plaintiffs argue that tar sands crude oil has not been moving by rail at a

significant rate. (Doc. 140 at 37.) The rate of transportation fails to present a

material issue that would require a supplement. The capacity to transport the

amount predicted in the 2014 SEIS represents the critical issue. Plaintiffs have the

burden of showing that transportation capacity materially differs from its capacity


                                           18
in 2014. Plaintiffs have presented no evidence of a significant difference between

current capacity and the 2014 SEIS projections.

                    c. Greenhouse Gas Emissions

      Plaintiffs next allege that the Department violated NEPA by failing to

evaluate the cumulative climate impacts of Keystone in combination with other

pipelines. (Doc. 140 at 27-28.) Plaintiffs argue that the 2014 SEIS viewed

Keystone in isolation. Plaintiffs allege that this isolated view failed to account for

the expansion of the Alberta Clipper pipeline from 450,000 bpd to 880,000 bpd,

and failed to use updated emissions modeling. (Doc. 140 at 29.)

      The Department announced in 2013 that it would prepare an EIS for the

Alberta Clipper pipeline expansion. The Department issued a permit for the

Alberta Clipper expansion in 2017. When Keystone was proposed, Plaintiffs urged

the Department to evaluate the cumulative climate impacts of Keystone and the

Alberta Clipper expansion in the Keystone 2014 SEIS. The Department

acknowledged the proposed expansion of the Alberta Clipper in the Keystone 2014

SEIS. DOSKXLDMT0005805. The Department failed, however, to analyze the

cumulative greenhouse gas emissions impacts of both pipelines. The Department

instead limited its analysis of emissions to the capacity of Keystone alone.




                                          19
      The Department analyzed the cumulative emissions of Keystone and the

Alberta Clipper in the Alberta Clipper EIS. The Alberta Clipper EIS also used the

updated Greenhouse Gas, Regulated Emissions, and Energy Use in Transportation

(“GREET”) model to analyze greenhouse gas emissions. Id. at 2501. The GREET

model results in estimates of greenhouse gas emissions that are up to 20% higher

than the model used in the 2014 SEIS. Plaintiffs argue that the development of the

Alberta Clipper expansion, and the new GREET model constitute new and relevant

information that warrants supplement. (Doc. 140 at 42.)

      NEPA requires that an EIS consider the cumulative impacts of the proposed

action. 40 C.F.R. § 1508.7. “Cumulative impact is the impact on the environment

which results from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions regardless of what agency

(federal or non-Federal) or person undertakes such other actions.” Id. The

cumulative impacts analysis must do more than merely catalogue relevant projects

in the area.

      Cumulative impacts instead must give sufficiently detailed analysis about

these projects and the differences between them. Great Basin Mine Watch v.

Hankins, 456 F.3d 955, 971 (9th Cir. 2006). This provision requires an agency to

discuss and analyze in sufficient detail to assist “the decisionmaker in deciding

whether, or how, to alter the program to lessen cumulative impacts.” Churchill
                                         20
Cnty., 276 F.3d at 1080 (quoting City of Carmel-by-the-Sea v. U.S. Dep’t of

Transp., 123 F.3d 1142, 1160 (9th Cir. 1997)). Further, the environmental

consequences must be considered together when several projects that may have

cumulative environmental impacts are pending concurrently. Kleppe v. Sierra

Club, 427 U.S. 390, 410 (1976).

      Defendants failed to analyze cumulative climate impacts along with the

pending Alberta Clipper expansion. The Court considers the Department’s analysis

of Keystone in the Alberta Clipper EIS as a cumulative action. See 40 C.F.R. §

1508.7. The Department similarly should have analyzed the Alberta Clipper

pipeline’s emissions in the Keystone SEIS. The Department argues that the

Keystone SEIS obtained a full picture of the pipeline’s climate change impacts.

(Doc. 173 at 43.) The Department also admits, however, that the 2014 SEIS failed

to analyze greenhouse gas emissions associated with the Alberta Clipper. (Doc.

173 at 50-51.) The Department thus failed to paint a full picture of emissions for

these connected actions, and, therefore, ignored its duty to take a “hard look.” See

Norton, 276 F.3d at 1072.

      The Department argues that the cumulative analysis in the Alberta Clipper

EIS obviated the need for it to conduct a separate cumulative analysis for

Keystone. The Department equates this omission to harmless error. In determining

whether a NEPA violation proves harmless, a court considers “whether the error
                                         21
‘materially impeded NEPA’s goals – that is, whether the error caused the agency

not to be fully aware of the environmental consequences of the proposed action,

thereby precluding informed decisionmaking and public participation, or otherwise

materially affected the substance of the agency’s decision.’” Ground Zero Ctr. for

Non-Violent Action v. U.S. Dep’t of Navy, 860 F.3d 1244, 1252 (9th Cir. 2017)

(quoting Idaho Wool Growers Ass’n v. Vilsack, 816 F.3d 1095, 1104 (9th Cir.

2016)).

       The Keystone SEIS indicated that greenhouse gas emissions associated with

the pipeline would range annually from 1.3 to 27.4 MMTCO2e. The Alberta

Clipper EIS determined that combined greenhouse gas emissions associated with

both pipelines would range annually from 2.1 to 49.9 MMTCO2e. A difference of

this magnitude cannot be dismissed simply as harmless error. The error left out

significant information from the climate analysis in the Department’s possession.

The Department should have considered the cumulative impacts of both projects.

The Court recognizes the Department’s decision to issue the permit regarding the

Alberta Clipper expansion. The Court cannot assume without reasoned analysis,

however, that the Department would reach the same conclusion for the Keystone

permit. The Department must supplement this analysis to include the same

information. Further, the Department must supplement the environmental analysis



                                        22
to include the same updated GREET model analysis used in the Alberta Clipper

EIS.

       D. Impacts in Canada

       Plaintiffs next argue that the Department violated NEPA by failing to

consider sufficiently potential environmental impacts in Canada. (Doc. 146 at 28.)

The 2014 SEIS explains that Keystone would transport heavy crude oil 1,204 miles

from its existing facilities in Hardisty, Alberta, Canada to Steele City, Nebraska. In

total, the Project would consist of approximately 327 miles of pipeline in Canada,

and 875 miles in the United States. DOSKXLDMT0005752. The 2014 SEIS

analyzed the pipeline’s impacts along the 875 miles from the Canadian border to

Steele City.

       The 2014 SEIS contained no comprehensive analysis of the impacts in

Canada. The 2014 SEIS provided a section detailing “extraterritorial concerns” that

explained the Canadian government’s independent environmental review. Id. at

7358. The Department included information of potential impacts in Canada “as a

matter of policy.” Id. Defendants argue that the language of NEPA does not

expressly extend NEPA’s applications outside of the territorial United States.

(Doc. 173 at 55.) Defendants also urge that the 2014 SEIS’s incorporation of the




                                         23
Canadian government’s analysis of the impacts within Canada fulfills its

obligations under NEPA. Id. at 60.

      Plaintiffs rely on Backcountry Against Dumps v. Chu, 215 F.Supp.3d 966

(S.D. Cal. 2015), to support NEPA’s extraterritorial application. The district court

in Backcountry examined the validity of a Department of Energy (“DOE”) cross-

border permit to connect a transmission line across the United States – Mexico

border. Id. at 972. The transmission line would run approximately 1.65 miles in

total, including a 0.65 mile stretch in the United States. Id. The terminus of the

project was to be a planned wind turbine facility in Mexico. Id. The court

considered (1) whether the extraterritorial effects of the proposed transmission line

must be considered, and (2) whether the effects of the wind project itself in both

Mexico and the United States must be considered. Id. at 980.

      The district court determined that Congress intended NEPA to apply

extraterritorially. Id. The district court in a subsequent order regarding remedies

recognized, however, that the government of Mexico had conducted significant

environmental review of that portion of the project within Mexico. Backcountry

Against Dumps v. Perry, 2017 WL 3712487, at *3 (S.D. Cal. Aug. 29, 2017). The

district court determined that DOE could attach and incorporate by reference any

environmental documents prepared by the government of Mexico to satisfy its

NEPA obligations. Id.
                                          24
      The Canadian National Energy Board (“CNEB”) provided substantial

environmental review of those portions of Keystone within Canada. The 2014

SEIS detailed that review. DOSKXLDMT0007358-86. CNEB conducted analyses,

identified issues, held hearings, and issued findings. Id. The CNEB identified

potential adverse environmental effects, including wildlife habitat, groundwater

impacts, and greenhouse gas emissions. Id. at 7362-63. The CNEB further

provided mitigation measures. Id. The CNEB review process also involved

participation by impacted Tribal Nations. Id. at 7379.

      CNEB’s involvement in Keystone, its environmental review within Canada,

and the incorporation of that review into the 2014 SEIS proves material. NEPA

procedures ensure that the agency makes environmental information available to

the public. 40 C.F.R. § 1500.1(b). The 2014 SEIS’s incorporation of the Canadian

government’s environmental review sufficiently informed officials and citizens of

impacts in Canada before the Department made a decision and took action on

Keystone. See Id.

      E. Other Environmental Impacts

      Plaintiffs allege three additional areas where the Department failed to

provide a “full and fair discussion.” These areas include Keystone’s impacts to

cultural resources, the adequacy of comment responses, and oil spills.


                                         25
             1. Cultural Resources

      NEPA requires agencies to analyze impacts to cultural resources. 40 C.F.R.

§§ 1502.16(g), 1508.8. Plaintiffs argue that Keystone poses risks of direct damage

to cultural resources within the Project area. (Doc. 146 at 36.) Plaintiffs contend

that the social, cultural, and health impacts run the length of Keystone, and that

over 1,000 acres remain unsurveyed for potential cultural resources. Id.

      The record reflects that the Department entered into an agreement with other

federal agencies and state historic preservation officers. DOSKXLDMT0006553-

54. This agreement governs identification of historic properties and consultation

regarding potential adverse impacts. Id. The Department also consulted with Indian

tribes, federal agencies, and local governments regarding cultural resources. Id.

      The 2014 SEIS identified 397 cultural resources that may be affected by the

Project. Id. at 6521. The 2014 SEIS states, however, that “[a]s of December 2013,

approximately 1,038 acres remained unsurveyed and are the subject of ongoing

field studies.” Id. at 6522. The Department offered no supplemental information on

the unsurveyed acres before it issued the 2017 permit. The Department describes

the surveys as “ongoing.” (Doc. 173 at 68.) The Department contends, therefore,

that it will work to identify cultural resources and mitigate harm to them

throughout the process. This explanation proves outdated.


                                         26
      Neither party has provided information regarding whether the Department,

any other federal agency, state historic officer, or local government surveyed the

remaining 1,038 acres between 2014 and 2017. The 2014 SEIS fails to provide a

“full and fair discussion of the potential effects of the project to cultural resources”

in the absence of further information on the 1,038 unsurveyed acres. See Native

Ecosystems Council v. U.S. Forest Serv., an Agency of U.S. Dept. of Agric., 418

F.3d 953, 965 (9th Cir. 2005). “NEPA ensures that [agencies] will not act on

incomplete information, only to regret its decision after it is too late to correct.”

Marsh, 490 U.S. at 371. The Department appears to have jumped the gun when it

issued the ROD in 2017 and acted on incomplete information regarding potential

cultural resources along the 1,038 acres of unsurveyed route. The Department must

supplement the information on the unsurveyed acres to the 2014 SEIS’s cultural

resources analysis, in order to comply with its obligations under NEPA. See 40

C.F.R. §§ 1502.16(g), 1508.8.

             2. Comments

      Plaintiffs next argue that Defendants failed to respond adequately to public

comments that it received on the Draft 2014 SEIS. (Doc. 146 at 44.) NEPA

requires a federal agency to solicit public comments on draft environmental impact

statements and consider comments both individually and collectively. 40 C.F.R. §

1504(a). The affected agency possesses the following options to respond to those
                                           27
comments: modifying alternatives; developing and evaluating alternatives not

previously given serious consideration; supplementing, improving, or modifying

its analyses; making factual corrections; or, explaining why the comments do not

warrant further agency response. 40 C.F.R. § 1504(a)(1)-(5). The degree that the

comments bear “on the environmental effects of the proposed action” shapes the

scope of an agency’s responsibility to respond to comments. Block, 690 F.2d at

773.

       The 2014 SEIS adequately addressed the comments. The 2014 SEIS first

organized comments into themes based on subject matter. The 2014 SEIS

dedicated a significant portion to responding to the categories and opposing

viewpoints. DOSKXLDMT0007723. The Department was under no duty to set

forth full length views of its disagreements. See Block, 690 F.2d at 773. The

Department did not violate NEPA in its comments analysis.

             3. Oil Spills

       Plaintiffs next allege that the Department failed to consider new information

regarding oil spills. Plaintiffs contend that numerous oil pipeline spills have

occurred since the 2014 SEIS. (Doc. 140 at 39.) Plaintiffs argue that these new

spills indicate a higher likelihood of spills from Keystone than the Department had

anticipated in 2014. Id. Plaintiffs also argue that new studies showing a greater


                                          28
difficulty in cleaning up spills warrant a supplement. Id. at 40. Defendants note

that the 2014 SEIS discussed twelve leaks from Keystone I that occurred in its first

year of operation. (Doc. 173 at 78.) Defendants further contend that the mitigation

measures provided in the 2014 SEIS adequately address any concern raised by the

new studies. (Doc. 171 at 81.)

      The 2014 SEIS predicts no more than 1.1 spills from Keystone every ten

years. DOSKXLDMT0012067-68. The 2014 SEIS relies on Pipeline and

Hazardous Material Safety Administration (“PHMSA”) data from 2002 to 2012 to

reach its conclusions. Id. at 11317-19. During this period, PHMSA’s data indicated

that there were 1,692 spill or leak incidents nationwide. Id. at 11319. Plaintiffs cite

eight major spills that have occurred between 2014 and 2017, including a major

spill on Keystone I. Id. at 1239. Plaintiffs argue that the Department should have

considered this more recent information in its 2017 permitting decision. (Doc. 140

at 39.) Plaintiffs argue further that the Department failed to analyze a new study

regarding the difficulty of cleaning up tar sands crude oil spills. (Doc. 140 at 40.)

      The ROD acknowledges that “several new studies related to cleanup of

diluted bitumen have been published.” DOSKXLDMT0002506. The ROD cites a

study by the National Academy of Sciences (“NAS”) that Plaintiffs argue should

have been evaluated in the 2014 SEIS. (Doc. 140 at 40.) NAS conducted the study

at the direction of Congress. Specifically, Congress asked NAS to address
                                          29
“whether the transport of diluted bitumen in pipelines has potential environmental

consequences that are sufficiently different from those of commonly transported

crude oils to warrant changes in regulations governing spill response planning,

preparedness, and cleanup.” Id. at 1379. The study found that diluted bitumen

presents more challenges for cleanup response than other types of oil moved by

pipeline. Id. at 1391. The study also determined that responders need more training

and better communication to address these spills adequately. Id.

      The major spills that occurred between 2014 and 2017 qualify as significant.

The Department would have evaluated the spills in the 2014 SEIS had the

information been available. Further, the risk of spills likely would affect

Keystone’s potential impact on other areas of the ROD’s analysis, including risks

to water and wildlife. These new spills and the information provided by them

warrant an update.

      The ROD similarly fails to show how the 2014 SEIS adequately addressed

the NAS study regarding tar sands oil. The ROD merely asserts that Keystone has

agreed to consult with local emergency responders and update its mitigation

response plans as new information becomes available. This conclusory statement

fails to meet NEPA’s “hard look” requirement. The absence of this information

from the 2014 SEIS’s mitigation measures demonstrates that the agency acted



                                          30
upon incomplete information in setting forth its mitigation measures. Marsh, 490

U.S. at 371. The Department must supplement this information.

      Plaintiffs also argue that the Department failed to analyze sufficiently

potential impacts of Keystone’s spills and leaks to water resources. The Court’s

determination that the Department must supplement information regarding spills

allows the Department to address how the updated information on spills will

impact water resources.

      F. The Department’s Change in Course Between 2015 and 2017

      An agency must provide a detailed justification for reversing course and

adopting a policy that “rests upon factual findings that contradict those which

underlay its prior policy.” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515

(2009). Agency action qualifies as “arbitrary and capricious if the agency has . . .

offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or

the product of agency expertise.” Org. Vill. of Kake v. U.S. Dept. of Agric., 795

F.3d 956, 966 (9th Cir. 2015) (quoting Motor Vehicle Mfrs. Ass’n of the U.S., Inc.

v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

             1. Compliance with the APA standard for a policy change




                                          31
      The United States Supreme Court established a four part test in Fox to

determine whether a policy change complies with the APA: (1) the agency displays

“awareness that it is changing position;” (2) the agency shows that “the new policy

is permissible under the statute;” (3) the agency “believes” the new policy is better;

and (4) the agency provides “good reasons” for the new policy. Fox, 556 U.S. at

515-16; See also Kake, 795 F.3d at 966. The new policy must include “a reasoned

explanation . . . for disregarding facts and circumstances that underlay or were

engendered by the prior policy,” if the new policy rests upon factual findings that

contradict those underlying its prior policy. Id.

      The Ninth Circuit examined in Kake whether the United States Department

of Agriculture (“USDA”) properly reversed course after having declined to exempt

the Tongass National Forest in Alaska from the “Roadless Rule” in a 2001 ROD.

Kake, 795 F.3d at 967. In 2003, “[on] precisely the same record,” USDA

concluded that the “social and economic hardship to Southeast Alaska

outweigh[ed] the potential long-term ecological benefits of the Roadless Rule” Id.

(citing 68 Fed. Reg. 75,136, 75,141 (Dec. 30, 2003) (internal citations omitted)).

The Ninth Circuit determined that the USDA had satisfied the first three elements

of Fox: (1) USDA was aware it was changing course; (2) USDA determined that

the new policy was permissible under the statutes; and (3) USDA believed the new



                                          32
policy was better. Kake, 795 F.3d at 967. USDA failed on the fourth element,

however, when it provided no “good reason” for adopting the new policy. Id.

      Here, as in Kake, the central issue involves whether the 2017 ROD rests on

factual findings that contradict those in the 2015 ROD. And if the 2017 ROD’s

factual findings contradict the 2015 ROD, the Court must analyze whether the

2017 ROD contains a “reasoned explanation.” Id. at 967.

             2. The Department’s Conclusions on Climate Change

      The Department denied the permit in its 2015 ROD. The Department relied

heavily on the United States’s role in climate leadership. DOSKXLDMT0001188.

The Department issued a new ROD in 2017. The new ROD noted that “there have

been numerous developments related to global action to address climate change,

including announcements by many countries of their plans to do so” since the 2015

ROD. Id. at 2518. Moreover, the new ROD suggested that “a decision to approve

[the] proposed Project would support U.S. priorities relating to energy security,

economic development, and infrastructure.” Id. The Department argues that this

about-face constitutes a mere policy shift, and that on its own, cannot be found

arbitrary and capricious. (Doc. 173 at 88.)

      The Department possesses the authority to give more weight to energy

security in 2017 than it had in 2015. See Kake, 795 F.3d at 968. Kake and State

                                         33
Farm make clear, however, that “even when reversing a policy after an election, an

agency may not simply discard prior factual findings without a reasoned

explanation.” Id. The Department did not merely make a policy shift in its stance

on the United States’s role on climate change. It simultaneously ignored the 2015

ROD’s Section 6.3 titled “Climate Change-Related Foreign Policy

Considerations.” DOSKXLDMT0001182.

      Section 6.3 of the 2015 ROD determined that the United States’s climate

change leadership provided a significant basis for denying the permit. The

Department acknowledged science supporting a need to keep global temperature

below two degrees Celsius above pre-industrial levels Id. at 1182-83. The

Department further recognized the scientific evidence that human activity

represents a dominant cause of climate change. Id. The Department cited trans-

boundary impacts including storm surges and intense droughts. Id. And finally, the

Department accepted the United States’s impact as the world’s largest economy

and second-largest greenhouse gas emitter. Id.

      The 2017 ROD initially tracked the 2015 ROD nearly word-for-word. The

2017 ROD, without explanation or acknowledgment, omitted entirely a parallel

section discussing “Climate Change-Related Foreign Policy Considerations.” The

2017 ROD ignores the 2015 ROD’s conclusion that 2015 represented a critical

time for action on climate change. The 2017 ROD avoids this conclusion with a
                                        34
single paragraph. The 2017 ROD simply states that since 2015, there have been

“numerous developments related to global action to address climate change,

including announcements by many countries of their plans to do so.” Id. at 2518.

Once again, this conclusory statement falls short of a factually based

determination, let alone a reasoned explanation, for the course reversal. “An

agency cannot simply disregard contrary or inconvenient factual determinations

that it made in the past, any more than it can ignore inconvenient facts when it

writes on a blank slate.” Fox, 556 U.S. at 573.

      The Department’s 2017 conclusory analysis that climate-related impacts

from Keystone subsequently would prove inconsequential and its corresponding

reliance on this conclusion as a centerpiece of its policy change required the

Department to provide a “reasoned explanation.” See Kake, 795 F.3d 968. The

Department instead simply discarded prior factual findings related to climate

change to support its course reversal.

 II. Did the Department and FWS Violate the ESA and APA in Approving
     Keystone?

      A. The ESA

      Section 7(a)(2) requires agencies, in consultation with the expert wildlife

agency (here, the U.S. Fish and Wildlife Service (“FWS”)), to ensure “that any

action authorized, funded, or carried out by [an] agency . . . is not likely to

                                           35
jeopardize the continued existence of any endangered species or threatened species

or result in the destruction or adverse modification of habitat[.]” 16 U.S.C. §

1536(a)(2), (4). To “jeopardize” means to “reduce appreciably the likelihood of

both the survival and recovery of a listed species in the wild by reducing the

reproduction, numbers, or distribution of that species.” 50 C.F.R. § 402.02.

      The agencies must initiate formal consultation if the actions may adversely

affect listed species. 50 C.F.R. § 402.14. Formal consultation requires a detailed

inquiry known as a Biological Opinion (“BiOp”). Id. The BiOp analyzes whether

the action likely would cause jeopardy to listed species. 16 U.S.C. § 1536(b)(3)(A).

The agencies must use “the best scientific and commercial data available” to reach

their conclusions. 16 U.S.C. § 1533(b)(1)(A). The best available data requirement

prohibits an agency from “disregarding available scientific evidence that is in some

way better than the evidence [it] relies on.” Kern Cnty. Farm Bureau v. Allen, 450

F.3d 1072, 1080 (9th Cir. 2006) (quoting Sw. Ctr. For Biological Diversity v.

Babbit, 215 F.3d 58, 60 (D.C. Cir. 2000)). FWS “cannot ignore available

biological information.” Id. (quoting Conner v. Burford, 848 F.3d 1441, 1454 (9th

Cir. 1988)).

      B. Factual Background




                                         36
      The Department entered into formal consultation in 2012 with FWS under

ESA Section 7. The Department issued its Biological Assessment (“BA”) in

December of 2012. The Department identified thirteen federally listed threatened

or endangered species in the proposed Project area. DOSKXLDMT0002510. The

FWS issued a BiOp to the Department in May 2013 regarding seven of the thirteen

species. Id. The species discussed included the American burying beetle,

endangered black-footed ferret, interior least tern, whooping crane, pallid sturgeon,

piping plover, and western prairie fringed orchid. Id.

      Since 2013, FWS has listed as threatened the northern long-eared bat and the

rufa red knot. FWS identified the American burying beetle as the only listed

species likely to be affected adversely by Keystone after it was proposed again in

2017. Id. FWS issued a concurrence to the 2013 BiOp. FWS concluded that

consultation did not need to be reinitiated. Id. The Nebraska PSC approved the

Mainline Alternative Route (“MAR”) in Nebraska, however, on November 20,

2017. Accordingly, the Department reopened consultation with FWS on January

31, 2018, regarding the MAR. (Doc. 179 at       3.)

      Plaintiffs argue that the Department violated the ESA and APA when it

approved Keystone. Plaintiffs allege that the Department failed to use the best

available science to assess harm to whooping cranes, interior least terns, and piping

plovers. Plaintiffs allege that the Department failed to address oil spills and
                                          37
extraterritorial impacts. Plaintiffs allege finally that the Department failed to

analyze reasonably impacts to the black-footed ferret, rufa red knot, northern long-

eared bat, and western prairie fringed orchid.

      C. Whooping Crane

      The whooping crane is a migrating bird that occurs only in North America.

FWS000000000663. FWS listed the whooping crane as endangered on March 11,

1967. FWS estimated the total wild population in 2006 to be 338 birds. Id. Studies

show that the whooping crane population must reach at least 1,000 individuals to

be genetically viable. Id.

      The whooping crane migrates throughout much of Keystone’s proposed

area. Id. The BA identifies power lines associated with Keystone as collision

hazards to whooping cranes. Id. at 670. The BA determined, however, that

Keystone’s commitment to follow recommended conservation measures would

avoid and minimize disturbance of migrating whooping cranes. Id. at 674. The BA

ultimately concluded that the Project was not likely to adversely affect the

whooping crane. Id.

      Plaintiffs argue that FWS’s consideration of the impacts on the whooping

crane failed to satisfy the “best available science” standard of ESA Section 7.

Plaintiffs argue that neither the BA, nor FWS’s concurrence analyzed the best

                                           38
available science, including telemetry data. Id. at 56. Defendants argue that the

telemetry data does not impact the adequacy of the agencies’ conclusions. (Doc.

173 at 92.)

              1. The Telemetry Data Does Not Undermine the Agencies’
                 Analysis
      The Department relied on historical sightings data to make its

determinations regarding the whooping crane. Historical sightings data includes

over fifty years of observations compiled by FWS regarding whooping crane

migration. (Doc. 153-1 at 31.) This data shows the boundaries of the whooping

crane migration corridor and recurring stop-over locations. Both parties agree that

historical sightings data represents the best available science. Id. The parties

disagree, however, as to whether use of telemetry data would alter the

Department’s analysis. Plaintiffs argue that the 2014 SEIS underestimated the risk

of collisions with power lines without the use of telemetry data. (Doc. 140 at 59.)

      The United States Geological Survey (“USGS”) maintains telemetry data

through the Whooping Crane Tracking Partnership’s (“WCTP”) Telemetry Project.

(Doc. 118 at 7.) The Telemetry Project collects telemetry data from radio-tagged

cranes. Id. The WCTP captures whooping cranes and attaches a transmitter to their

leg. This transmission sends a signal received by satellite in a frequency of every

six hours. Id. The telemetry data comes from 20% of the whooping crane


                                          39
population that was radio-tagged. Id. at 8. The Telemetry Project seeks to

document whooping crane movement within their migratory corridor and to gather

behavioral data. Id.

      Defendants’ expert asserts that the use of telemetry data has numerous

limitations and flaws. Defendants’ expert states, for example, that the WCTP

collected telemetry data over a short span of time (2010-2014), whereas the

historic sightings date back as far as the 1950s. (Doc. 128-4 at 18.) Defendants’

expert also opines that the telemetry data points may represent the same individual

bird traveling within a small area on one stopover. Id. Further, telemetry data does

not account for altitude, so it may not distinguish between birds flying at lower

altitudes in migration, or at elevations where altitude was inconclusive. Id.

      Importantly, Plaintiffs’ expert does not explain how the telemetry data

undermines the historical sightings data used by the Department. Plaintiffs’ expert

instead “observed that several of the historical [FWS] sightings . . . were at the

same locations as recent telemetry data records. In fact the telemetry data only

identified a few locations . . . that were not identified using the historical data.”

(Doc. 118 at 16.) Plaintiffs’ expert concludes that the telemetry data confirms site

fidelity observed in historical sighting data. Id. at 16.




                                           40
      “The determination of what constitutes the best scientific data available

belongs to the agency’s special expertise.” San Luis & Delta-Mendota Water Auth.

v. Jewell, 747 F.3d 581, 602 (9th Cir. 2014) (internal quotations omitted).

Accordingly, an agency possesses discretion to determine the best available

science. Further, both parties’ experts conclude that telemetry data confirms, rather

than undermines sightings data. At best, the telemetry data provides additional

information regarding how recent specific areas are used by whooping cranes.

(Doc. 118 at 15.) Plaintiffs fail to show how this information would change the

agencies’ analysis. The agencies’ failure to consider the telemetry data in their

analysis does not provide a sufficient basis to conclude that the agencies acted

arbitrarily and capriciously.

             2. The Conservation Measures Are Reasonable

      Plaintiffs also argue that the conservation measures set forth in the BA are

insufficient. (Doc. 140 at 64-65.) Plaintiffs question the ability of FWS to

implement the measures, and their effectiveness. Id. The conservation measures,

however, include avoiding designated critical habitat, applying a five-mile buffer

to high-use areas, and burying power lines within one mile of suitable migration

habitat. FWS000000000674. Conservation measures also include marking new

lines and installing bird flight diverters. Id. Site-specific consultations with electric

utilities are also required to minimize impacts to whooping cranes. Id. at 769.
                                           41
These measures were adequately evaluated and explained by FWS. Plaintiffs have

not provided a sufficient basis for the Court to divert from the expertise FWS

possesses to recommend and implement conservation measures. See Jewell, 747

F.3d at 602.

      D. Interior Least Tern and Piping Plover

      Plaintiffs argue that FWS failed to analyze adequately impacts to

endangered interior least terns and threatened piping plovers from increased raptor

predation attributable to the Project. (Doc. 140 at 70.) The BA concludes that

power line routes associated with Keystone likely would attract raptors.

FWS000000000660. The BA proposes the use of perch deterrents to be installed in

coordination with FWS. Id. at 2069-70. The BA determines that “[p]rotection

measures could be implemented by electrical service providers to minimize raptor

perching in accordance with the Avian Power Line Interaction Committee

(“APLIC”), Suggested Practices for Avian Protection on Power Lines (APLIC

1996).” Id. at 654. Plaintiffs argue that a 2006 edition of the APLIC contradicted

BA’s conclusion. The 2006 edition recognizes that perch discouragers intend “to

move birds from an unsafe location to a safe location and do not prevent perching.”

(Doc. 143-1 at 36.) The 2006 APLIC further determines that the use of perch

deterrents is not recommended to prevent predation. Id.



                                         42
      The raptor predation protection measures that reference the 1996 guidance

address dangers to black-footed ferrets, rather than dangers to terns or plovers.

FWS000000000654. The use of this guidance would not apply to Plaintiffs’

arguments regarding terns and plovers. The 2006 guidance does not disavow the

use of perch deterrents. (Doc. 143-1 at 17.) The guidance simply cautions that

perch deterrents do not prevent perching, but are intended to manage where birds

perch. Id. In the end, the guidance suggests that electric utilities and agencies work

together to identify predation risk to sensitive species. Id. Finally, the BA discusses

other conservation measures, including pre-construction surveys and rerouting of

power lines. These steps and other measures should be coordinated with FWS.

FWS000000000719. These proposed conservation measures prove reasonable

under the circumstances.

      E. Oil Spills

      Plaintiffs next argue that the Department and FWS failed to consider

properly the potential impacts of pipeline spills on listed species. (Doc. 146 at 52.)

Plaintiffs argue that the agencies failed to account for potential spill risk to listed

species other than the American burying beetle. Id. at 55. The Department must

supplement new and relevant information regarding the risk of spills. The 2014

SEIS, the BA, and the BiOp relied on outdated information regarding potential oil

spills and the agencies must account for the supplemental information. The
                                           43
Department and FWS must use the “best scientific and commercial data available”

in all respects, including the effects of potential oil spills on endangered species. 16

U.S.C. § 1536(a)(2). Section 7 requires consultation with FWS to ensure the

proposed action is “not likely to jeopardize the continued existence of any

endangered species . . . ” 16 U.S.C. § 1536(a)(2). The Department must consider

the new information regarding oil spills in the 2014 SEIS with respect to potential

effects on listed species. The Department must also coordinate with FWS in

making its determination.

      F. Extraterritorial Impacts

      Plaintiffs argue that the Department failed to initiate consultation with

regard to listed species, including potential impacts to Whooping Cranes in

Canada. (Doc. 146 at 56.) The “action area” determines the geographic scope of

ESA consultation. The ESA defines the “action area” as “all areas to be affected

directly or indirectly by the Federal action and not merely the immediate area

involved in the action.” 50 C.F.R. § 402.02. The determination of an action area

requires an agency to apply scientific methodology. Native Ecosystems Council v.

Dombeck, 304 F.3d 886, 902 (9th Cir. 2002).

      The action area as defined by FWS stretches from the border of the United

States with Canada to Steele City, Nebraska. FWS000000002085. Plaintiffs


                                          44
contend that consultation should have occurred along the entire Project, including

within Alberta, Canada. Plaintiffs provide no authority that directs the ESA’s

application outside of the United States. Plaintiffs instead cite the ESA’s statutory

language requiring agencies to consider direct and indirect impacts to species in

“all areas to be affected.” 50 C.F.R. § 402.02.

      No evidence in the record indicates that Congress intended agencies to

engage in ESA consultation related to permitting decisions made in another

country. To the contrary, the ESA limits required consultation to “affected States.”

16 U.S.C. § 1536(a)(2). Absent contrary intent, legislation of Congress applies

only within the territorial jurisdiction of the United States. Morrison v. Natl.

Australia Bank Ltd., 561 U.S. 247, 255 (2010). Plaintiffs have failed to indicate

any contrary intent that the statutory language of Section 7 should apply outside of

the United States.

      The Court notes that the government of Canada separately requires

environmental review of Keystone’s impacts. CNEB conducted an environmental

review of Keystone’s Alberta, Canada section that includes evaluation of listed

species, mitigation plans, and protections. This evaluation includes impacts to the

endangered whooping crane. The Court finds no support in the record to apply

Section 7 in Canada. The Court will defer to the government of Canada’s

environmental review of Keystone’s impacts within its own jurisdiction.
                                          45
       G. Remainder of Species

       Plaintiffs argue that the Department and FWS failed to analyze impacts to

the black-footed ferret, rufa red knot, northern long-eared bat, and western prairie

fringed orchid. (Doc. 146 at 51-63.) The Court will analyze each species in turn.

             1. Black-Footed Ferret

       Plaintiffs assert that the agencies inadequately analyzed impacts to the

black-footed ferret. (Doc. 146 at 57-58.) The parties do not dispute that the

proposed Project would pass through no known black-footed ferret habitat.

Plaintiffs’ argument instead relies on Keystone’s crossing of prairie dog towns, as

prairie dogs represent a potential ferret population recovery habitat. (Doc. 146 at

58.)

       FWS determined that no wild populations of black-footed ferrets exist along

the proposed route of the Project. FWS000000000651. The primary species

population have been captured and provide the basis for an ongoing breeding

program operated by FWS. Id. Several reintroduced populations occur outside of

the Project area in Montana, South Dakota, and Kansas. Id. at 652.

       The black-footed ferret depends on prairie dogs, both for food and habitat.

Id. As a result, the FWS surveyed the proposed route in Montana, South Dakota,

and Nebraska, for prairie dog towns as potential black-footed ferret habitat. Id. The

                                         46
survey identified no impacts in Montana. Id. at 653. The survey identified eight

prairie dog towns found along the proposed route in South Dakota and Nebraska.

Id. FWS recommended no mitigation measures or additional consultation under the

ESA as the black-footed ferrets associated with these towns have been designated

as non-essential experimental populations. Id.

      Potential Project impact to prairie dog towns requires no mitigation or

additional consultation regarding black-footed ferrets. FWS releases experimental

populations at its discretion. FWS must determine whether the population “is

essential to the continued existence of an endangered or a threatened species.” 16

U.S.C. § 1539(j)(2)(B). FWS’s determination that the experimental black-footed

ferret populations are not essential to the continued existence of the species allows

FWS to treat these populations as a species proposed to be listed. 16 U.S.C. §

2539(j)(2)(C)(i). Section 7 requires consultation for listed species only when an

action likely would jeopardize that listed species. 16 U.S.C. § 1536(a)(2), (4). FWS

correctly determined that no consultation and mitigation were required for the non-

essential experimental black-footed ferret populations potentially associated with

the prairie dog towns. FWS000000000653.

             2. Rufa Red Knot & Northern Long-Eared Bat




                                         47
      Plaintiffs next argue that the Department failed to analyze impacts to the

rufa red knot and the northern long-eared bat. (Doc. 146 at 59-60.) FWS listed the

rufa red knot in December of 2014 and the northern long-eared bat in April of

2015. The 2012 BA, the 2013 BiOp, and the 2014 SEIS did not discuss these yet-

to-be listed species. The Department reinitiated consultation in July 2015,

however, regarding the rufa red knot, and in 2017 regarding the northern long-

eared bat. The Department has satisfied Section 7’s consultation requirements

through this re-initiation of consultation for recently listed species.

      Plaintiffs provide no additional data or studies upon which the Department

should have relied to reach its conclusion that the Project is “not likely to adversely

affect” the rufa red knot. Plaintiffs also argue that the Department’s analysis of

potential threats to the northern long-eared bat proved inadequate because the

Department failed to identify conservation measures associated with construction

impacts. Id. at 60. The listing decision determined, however, that no habitation

limitations constrain the northern long-eared bat. 81 Fed. Reg. 1,900, 1,903 (Jan.

14, 2016). Moreover, development actions have shown no negative impacts to

northern long-eared bat populations. Id.

      FWS’s listing decision focused primarily on white-nose syndrome (“WNS”)

as the main threat to the northern long-eared bat. Id. at 1901. FWS identifies WNS

within zones. FWS maps evidence of WNS within a county as a positive detection
                                           48
for the entire county. Id. at 1902. FWS adds a 150-mile buffer to the county line as

part of the zone. Id.

      The Department’s 2017 consultation determined that portions of the

proposed Project encompassed WNS zones. FWS0000000002742. The Department

identified two conservation measures to address WNS in its 2017 BA. Id. at 2742.

The first measure includes a commitment by TransCanada to refrain from

removing any trees within 0.25-mile buffer around known WNS zones. Id. The

second measure requires TransCanada to avoid cutting or destroying any other

trees within a 150-foot radius of known maternity roost trees. Id. at 2742-43. The

Court finds no error in these proposed conservation measures or FWS’s

concurrence that the Project is “not likely to adversely affect” the bat. Id. at 2749.

             3. Western Prairie Fringed Orchid

      Plaintiffs argue that the Department failed to provide adequate conservation

measures to the western prairie fringed orchid. (Doc. 146 at 60.) Plaintiffs argue

that the conservation measures rely solely on efforts by TransCanada’s employees

to avoid the plant. Id. at 61. Plaintiffs further allege that these proposed measures

fail to address the risk of invasive species and herbicide use. Id. The 2014 SEIS

conservation measures propose a complete habitat suitability survey before

construction. FWS00000002065. Plaintiffs have presented no proposed method of


                                          49
conservation superior to a complete survey that could detect the plant early in its

growth cycle. The conservation measures also adequately address the risk of

invasive species. TransCanada has developed a weed and vegetation monitoring

plan to prevent the spread of invasive species. DOSKXLDMT0001020-21. The

conservation measures further require habitat restoration and revegetation.

FWS000000002066. The Department’s “not likely to adversely affect” conclusion

regarding the orchid proves reasonable under the circumstances.

                             CONCLUSION AND REMEDIES

      Plaintiffs have asked the Court to issue an injunction that would require the

Department to comply fully with NEPA, the ESA, and the APA. Plaintiffs have

asked the Court to enjoin and set aside the Department’s cross-border permit and

ROD. Plaintiffs also have requested an injunction to set aside the BA, BiOp and

FWS concurrence. Finally, Plaintiffs have requested that the Court prohibit activity

in furtherance of construction or operation of Keystone and associated facilities.

      An agency action is deemed invalid when not promulgated in compliance

with the APA. Kake, 795 F.3d at 970. Upon remand, a court should provide the

agency with specific instructions to address its errors. Alliance for the Wild Rockies

v. Zinke, 265 F.Supp.3d 1161, 1181 (D. Mont. 2017). The Court provides the

following instructions.


                                         50
      Claim 1: The Department’s “purpose and need” statement in the 2014 SEIS

did not violate NEPA. The Department’s range of alternatives analyzed in the 2014

SEIS did not violate NEPA. 40 C.F.R. §§ 1502.1, 1502.13, 1502.14. Further, the

Department did not violate NEPA when it set forth its no-action alternative in the

2014 SEIS. Similarly, the Department did not violate NEPA in its analysis of

transportation of crude oil by rail in the 2014 SEIS. The Department’s response to

public comments on the draft 2014 SEIS comported with its obligations under

NEPA. And finally, the Department’s incorporation of the CNEB’s analysis of

impacts in Canada satisfied NEPA.

      The Department’s analysis of the following issues fell short of a “hard look”

and requires a supplement to the 2014 SEIS in order to comply with its obligations

under NEPA:

                  The effects of current oil prices on the viability of Keystone

      (Section I (C)(2)(a));

                  The cumulative effects of greenhouse gas emissions from the

      Alberta Clipper expansion and Keystone (Section I (C)(2)(c));

                  A survey of potential cultural resources contained in the 1,038

      acres not addressed in the 2014 SEIS (Section I (E)(1)); and

                  An updated modeling of potential oil spills and recommended

      mitigation measures (Section I (E)(3)).
                                        51
These omissions require a remand with instructions to the Department to satisfy its

obligations under NEPA to take a “hard look” at the issues through a supplement

to the 2014 SEIS.

          Claim 2: Plaintiffs’ second group of claims relate to the need for

TransCanada to obtain a right of way across BLM-owned land. The parties’ current

motions for summary judgment do not address these claims. The Court defers

ruling on these claims until the parties have submitted motions and supporting

briefs.

          Claim 3: NEPA and the APA require a detailed justification for reversing

course and adopting a policy that “rests upon factual findings that contradict those

which underlay its prior policy.” Fox, 556 U.S. at 515. The Department must give

“a reasoned explanation for disregarding facts and circumstances that underlay or

were engendered by the prior policy.” Kake, 795 F.3d at 996. The Court previously

determined in its Order denying Defendants’ Motion to Dismiss (Doc. 99) that it

possessed jurisdiction to review the ROD as a final agency action under NEPA and

the APA. Id. at 8-9. The Department failed to comply with NEPA and the APA

when it disregarded prior factual findings related to climate change and reversed

course. The Court vacates the 2017 ROD and remands with instructions to provide

a reasoned explanation for the 2017 ROD’s change in course. Kake, 795 F.3d at

996.
                                            52
      Claims 4 and 5: Section 7(a)(2) of the ESA requires that an agency ensure its

actions are not likely to jeopardize the continued existence of endangered or

threatened species, and are not likely to destroy or adversely modify critical

habitat. 16 U.S.C. § 1536(a)(2). The agency must rely on the best available science

and commercial data available in reaching its conclusions. 16 U.S.C. §

1533(b)(1)(A). The Department did not violate the ESA when it did not use the

telemetry data to assess potential harm to whooping cranes. The Department did

not violate the ESA when it put forth mitigation measures related to the western

prairie fringed orchid. The Department did not violate the ESA in its analysis of

the black-footed ferret, the rufa red knot, the northern long-eared bat or terns and

plovers. Further, the Department did not violate the ESA when it did not apply

Section 7 in Canada.

      The Department’s 2012 BA, and FWS’s 2013 BiOp and concurrence shall

be set aside and remanded to the Department with instructions to consider potential

adverse impacts to endangered species from oil spills associated with Keystone in

light of the updated data on oil spills and leaks. The Court declines at this time to

require the Department to re-initiate formal consultation with FWS pending the

outcome of FWS’s updated analysis of the oil spill data.




                                          53
                                       ORDER

(1)   Plaintiffs’ Motions for Summary Judgment (Docs. 139 & 145) are

GRANTED IN PART and DENIED IN PART in accordance with the above

Order;

(2)   Defendants’ Cross–Motions for Summary Judgment (Docs. 170 & 172) are

GRANTED IN PART and DENIED IN PART;

(3)   It is further ordered that the Department’s ROD issued on March 23, 2017, is

VACATED.

(4)   Plaintiffs’ request for injunctive relief is GRANTED. The Court enjoins

Federal Defendants and TransCanada from engaging in any activity in furtherance

of the construction or operation of Keystone and associated facilities until the

Department has completed a supplement to the 2014 SEIS that complies with the

requirements of NEPA and the APA.

(5)   This matter is REMANDED to the Department for further consideration

consistent with this order.

      DATED this 8th day of November, 2018.




                                         54
